Plaintiff in error, as clerk of school district No. 56, in Pawnee county, instituted this action against the defendants in error, acting as officers of consolidated district No. 3, asking that said consolidated school district be decreed to have no legal existence and to be null and void, and that the defendants in error be adjudged to have no just or legal rights or authority to hold, exercise, occupy, or act as officers of said pretended consolidated school district, or interfere with plaintiff in error as clerk of said district No. 56.
The cause was tried and judgment rendered in the lower court on the 3d day of August, 1921, in favor of defendants in error. Motion for new trial was overruled on the 4th day of August, 1921. The petition in error, with case-made, was filed in this court March 3, 1922.
The defendants have filed in this court a motion to dismiss the appeal, on the ground that more than six months expired from the date of the judgment overruling the motion for new trial to the date of filing the petition in error and case-made in this court.
The act of 1910-11, Session Laws of Oklahoma, p. 35, provides that proceedings in error in the Supreme Court must be brought within six months from the date of the rendition of the judgment or order from which the appeal is sought to be taken, and, when not so brought, this court is without jurisdiction and cannot review the action of the trial court. McDonell v. Continental Supply Company, 79 Okla. 286, 193 P. 524; Hall v. Bank of Commerce of Okmulgee, 80 Okla. 40, 193 P. 990; Board of Com'rs of Tillman County v. Little, 80 Okla. 45,193 P. 986.
The motion is therefore sustained, and appeal dismissed.
McNEILL, JOHNSON, ELTING, and NICHOLSON, JJ., concur.